Citation Nr: 0705718	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back injury with spinal fusion, nerve root involvement, 
lumbosacral spondylolysis, and spondylolisthesis, currently 
assigned a 20 percent disability evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from November 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on June 8, 2006, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The Board also observes that the veteran submitted a 
statement in April 2005 in which he contended that his back 
pain was incapacitating and prevented him from maintaining 
substantially gainful employment.  He made similar claims in 
his June 2006 hearing testimony.  It is unclear as to whether 
the veteran intended to file a claim for a total evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  However, that matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, that matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the veteran's current 
treatment records and to afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the veteran was afforded a VA examination in 
July 2004 in connection with his claim for an increased 
evaluation for his service-connected back disability.  
However, the examiner did not indicate whether the claims 
file had been reviewed.  Instead, it appeared that the 
medical history portion of the examination report had been 
based on the veteran's own account.  Applicable regulations 
state that it is essential that, both in the examination and 
evaluation, each disability be viewed in relation to its 
history.  See 38 C.F.R. § 4.1.  In this regard, medical 
examinations generally should "take into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); see also 38 C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 
(July 14, 1995) (a VA examiner must review a claimant's prior 
medical records when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions).  

Moreover, the Board notes that the July 2004 VA examination 
report does not contain the findings necessary to determine 
whether the veteran is entitled to an increased evaluation.  
The veteran has contended that his back pain has caused 
incapacitating episodes, and the July 2004 VA examiner did 
note that the veteran complained of pain during range of 
motion testing.  However, the examiner did not discuss 
whether there was any objective evidence of excess 
fatigability, incoordination, or weakness, nor did he 
indicate the duration of incapacitating episodes that the 
veteran had had during the previous year.  Therefore, the 
Board is of the opinion that a more recent VA examination is 
in order in this case for the purpose of ascertaining the 
current severity and manifestations of the veteran's service-
connected back disability.  

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at his hearing 
that he continues to receive treatment at the VA facilities 
in East Liverpool and Wade Park.  However, the claims file 
does not contain VA medical records dated after February 
2005.  Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
his service-connected back disability.

The Board further observes that the veteran indicated in 
September 2004 that he needed a copy of his private medical 
records faxed to the welfare department.  However, it is 
unclear as to whether the veteran had applied for or was in 
receipt of benefits from the Social Security Administration 
(SSA) or any another governmental agency.  If so, the 
decision to grant or deny such benefits and the records upon 
which that decision was based are not associated with the 
claims file.  Therefore, the RO should inquire as to whether 
the veteran is receipt of such benefits, and if so, obtain 
and associate those records with his claims folder.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his service-connected back 
disability.  After acquiring this 
information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records 
with the claims file.  A specific 
request should be made for treatment 
records from the East Liverpool and 
Wade Park VA Medical Centers dated 
from February 2005 to the present.

2.  The RO should ask the veteran if 
he has applied for benefits from the 
Social Security Administration (SSA) 
or any other governmental agency.  If 
so, the RO should obtain and associate 
with the claims file the records upon 
which the agency based its decision to 
award benefits to the veteran.  If the 
search for such records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
service-connected back disability.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected back disability.  The 
examiner should also report all signs 
and symptoms necessary for rating the 
veteran's back disability under the 
General Rating Formula for Diseases 
and Injuries of the Spine and the 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

